   Case 3:18-cr-00005-DHB-BKE Document 36 Filed 12/28/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                               FILED
                                            DUBLIN DIVISION
                                                                                   US.DlSTRiCT COURT
                                                                                           AUGUSTA DiV.

                                                      ■k
                                                                                   ZOZO DEC 28 P 2: 15
UNITED        STATES        OF AMERICA
                                                      'k                                   c
                                                      "k                    CLERi^.
                                                                   CR 318-005'
        V .
                                                      k
                                                                                           SO. 0 STAOF GA.
                                                      k
GEORGE        MACK      BIRD   III




                                               ORDER




        Defendant            George     Mack       Bird     III    has     filed       a       motion     for


compassionate               release,    primarily          based    upon    his    claim          that    his

mother's medical condition presents extraordinary and compelling

reasons warranting release under 18 U.S.C.                               § 3582(c) (1) (A) .             As    a



secondary            reason     for    release,       Defendant          cites     to       his    medical

issues.



        In        his   motion       Defendant      correctly       notes       that       prior    to    the

First Step Act only the Director of the Bureau of Prisons                                           ("BOP")

could bring a motion for compassionate release.                                   However,         Section

603(b)        of the First Step Act amended § 3582(c) (1) (A)                               to permit a

defendant to bring a motion for compassionate release after either

exhausting administrative rights                           to appeal      the    BOP's         failure to

bring         such      a   motion     or    the    passage        of    thirty        days       from    the

defendant's unanswered request to the warden for such relief.                                                 18


U.S.C.        §   3582(c) (1) (A) .         In this case,          Defendant neither alleges
   Case 3:18-cr-00005-DHB-BKE Document 36 Filed 12/28/20 Page 2 of 2




or shows that he has complied with this process.        Accordingly, to

the extent that Defendant seeks compassionate release, the motion

(doc. no. 35) is DENIED WITHOUT PREJUDICE because he has failed to


exhaust his administrative remedies as required.

        ORDER ENTERED at Augusta, Georgia, this          ay of December,

2020.




                                        UNITED STATES   DISTRICT JUDGE




                                    2
